UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2374


JOHN LASCHKEWITSCH,

                     Plaintiff - Appellant,

              v.

LEGAL & GENERAL AMERICA, INC., d/b/a Banner Life Insurance Company,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:15-cv-00251-D)


Submitted: May 25, 2018                                            Decided: June 7, 2018


Before TRAXLER, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Laschkewitsch, Appellant Pro Se. Hutson Brit Smelley, MCDOWELL
HETHERINGTON LLP, Houston, Texas, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John B. Laschkewitsch appeals the district court’s orders granting summary

judgment to Defendant, denying his Fed. R. Civ. P. 59(e) motion, and awarding

attorney’s fees to Defendant. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Laschkewitsch v.

Legal and Gen. Am., Inc., No. 5:15-cv-00251-D (E.D.N.C. Mar. 23 & Nov. 1, 2017). We

grant leave to proceed in formal pauperis and dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2